Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 1 of 14 PageID: 15




     EXHIBIT B
       BER-L-001981-20 05/27/2020 2:58:43 PM Pg 1 of 12 Trans ID: LCV2020948952
      Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 2 of 14 PageID: 16


D’ARCAMBAL OUSLEY & CUYLER BURK, LLP
Four Century Drive | Suite 350
Parsippany, New Jersey 07054
Tel.: 973.734.3200
Fax: 973.734.3201
Email: npeters@darcambal.com
By: Nada M. Peters, Esq. (NJ Att. Id: 027942004)
Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart Inc.)

                                                         SUPERIOR COURT OF NEW JERSEY
                                                         LAW DIVISION: BERGAN COUNTY
JERILYN SERGEANT,
                                                         DOCKET NO.: BER-L-001981-20
                      Plaintiff,
                                                                       CIVIL ACTION

vs.
                                                               ANSWER TO COMPLAINT,
                                                            AFFIRMATIVE DEFENSES, JURY
WALMART INC., NORTH BERGEN EAT II LLC                      DEMAND, DESIGNATION OF TRIAL
and/or “ABX COMPANY 1-5:, “DEF COMPANY                         COUNSEL, DEMAND FOR
1-5” XYZ MAINTENANCE COMPANY 1-5” (the                        STATEMENT OF DAMAGES,
last three being fictitious designations),                   DEMAND FOR ANSWERS TO
                                                               INTERROGATORIES AND
                                                           CERTIFICATION PURSUANT TO R.
                       Defendants.
                                                                     4:5-1(b)(2)



         Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart Inc.) (“Defendant”),

hereby answers Plaintiff’s Complaint as follows:

                                         FIRST COUNT

         1.     Defendant admits only that Plaintiff was present at the retail store operated by

Wal-Mart Stores East, LP, located in North Bergen, New Jersey on October 5, 2018. Except as

herein specifically admitted, Defendant denies the remaining allegations of paragraph 1 of the

First Count of the Complaint.

         2.     Defendant admits only that it operates a retail store located at 2100 88th Street,

North Bergen, Hudson County, New Jersey. Except as herein specifically admitted, Defendant

denies the remaining allegations of paragraph 2 of the First Count of the Complaint.
     BER-L-001981-20 05/27/2020 2:58:43 PM Pg 2 of 12 Trans ID: LCV2020948952
    Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 3 of 14 PageID: 17


        3.      The allegations of paragraph 3 of the First Count of the Complaint are narrative

and/or assert legal conclusions, and therefore no response is required thereto and the

allegations are deemed denied.

        4.      Defendant denies the allegations of paragraph 4 of the First Count of the

Complaint.

        5.       Defendant denies the allegations of paragraph 5 of the First Count of the

Complaint.

        6.      Defendant denies the allegations of paragraph 6 of the First Count of the

Complaint.

        7.       Defendant denies the allegations of paragraph 7 of the First Count of the

Complaint.

        8.      Defendant denies the allegations of paragraph 8 of the First Count of the

Complaint.



        WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart

Inc.), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that

the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees,

costs of suit and such other relief as the Court deems just.

                                        SECOND COUNT

        1.      Defendant repeats and reiterates its responses to the allegations contained in the

First Count of the Complaint as if set forth herein at length.

        2.      To the extent the allegations of paragraph 2 of the Second Count of the

Complaint are directed to Defendant, they are denied. Otherwise, Defendant denies that it has




                                                  2
     BER-L-001981-20 05/27/2020 2:58:43 PM Pg 3 of 12 Trans ID: LCV2020948952
    Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 4 of 14 PageID: 18


knowledge or information sufficient to form a belief as to the truthfulness of the remaining

allegations contained in paragraph 2 of the Second Count of the Complaint.

        3.      The allegations of paragraph 3 of the Second Count of the Complaint are

narrative and/or assert legal conclusions, and therefore no response is required thereto and the

allegations are deemed denied.

        4.      Defendant denies the allegations of paragraph 4 of the Second Count of the

Complaint.

        5.      Defendant denies the allegations of paragraph 5 of the Second Count of the

Complaint.

        6.      Defendant denies the allegations of paragraph 6 of the Second Count of the

Complaint.

        7.      Defendant denies the allegations of paragraph 7 of the Second Count of the

Complaint.

        WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart

Inc.), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that

the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees,

costs of suit and such other relief as the Court deems just.

                                         THIRD COUNT

        1.      Defendant repeats and reiterates its responses to the allegations contained in the

First and Second Count of the Complaint as if set forth herein at length.

        2.      To the extent the allegations of paragraph of 2 of the Third Count of Complaint

are directed to Defendant, they are denied. Otherwise, Defendant denies that it has knowledge

or information sufficient to form a belief as to the truthfulness of the remaining allegations

contained in paragraph 2 of the Third Count of the Complaint.       .

                                                  3
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 4 of 12 Trans ID: LCV2020948952
   Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 5 of 14 PageID: 19


       3.      To the extent the allegations of paragraph of 3 of the Third Count of Complaint

are directed to Defendant, they are denied. Otherwise, Defendant denies that it has knowledge

or information sufficient to form a belief as to the truthfulness of the remaining allegations

contained in paragraph 3 of the Third Count of the Complaint.

       WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart

Inc.), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that

the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees,

costs of suit and such other relief as the Court deems just.

                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

                              (Failure to State a Cause of Action)

       The Complaint, and each and every cause of action alleged therein, fails to state facts

sufficient to constitute a cause of action for which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                     (No Proximate Cause)

       Any negligence by Defendant was not the proximate cause of any injuries which may

have been sustained by Plaintiff.

                             THIRD AFFIRMATIVE DEFENSE

                                         (No Legal Duty)

       Defendant did not have a legal duty to Plaintiff at the time of the incident at issue, and

in the alternative, if such duty did exist, Defendant did not breach that duty.

                             FOURTH AFFIRMATIVE DEFENSE

                              (Accidental or Unavoidable Injury)




                                                 4
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 5 of 12 Trans ID: LCV2020948952
   Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 6 of 14 PageID: 20


       The Complaint, and each and every cause of action alleged therein, is barred because

Defendant was not negligent at the time of the incident.

                               FIFTH AFFIRMATIVE DEFENSE

                                    (Speculative Damages)

       The claims for damages have not accrued and are purely speculative, uncertain, and

contingent.

                               SIXTH AFFIRMATIVE DEFENSE

                                      (Improper Service)

       Plaintiff’s failure to comply with the New Jersey Court Rules pertaining to sufficiency

of service of process bars all claims in the Complaint.

                         SEVENTH AFFIRMATIVE DEFENSE

                                            (Offset)

       Defendant asserts entitlement to a credit or a setoff with respect to all collateral

payments to Plaintiff for injuries or damages arising from the alleged wrong pursuant to

N.J.S.A. 2A:15-97.

                               EIGHTH AFFIRMATIVE DEFENSE

                                   (Negligence of Plaintiff)

       Any injuries or damages allegedly sustained by Plaintiff were caused by the sole

negligence of the Plaintiff.

                               NINTH AFFIRMATIVE DEFENSE

                                      (Improper Venue)

       The Complaint is barred because this Court is an improper venue.

                               TENTH AFFIRMATIVE DEFENSE

                                  (Avoidable Consequences)

                                                5
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 6 of 12 Trans ID: LCV2020948952
   Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 7 of 14 PageID: 21


       The Complaint, and each and every cause of action alleged therein, is barred by the

avoidable consequences doctrine.

                        ELEVENTH AFFIRMATIVE DEFENSE

                                   (Comparative Negligence)

       Defendant alleges that Plaintiff was negligent, and otherwise at fault, with regard to the

events alleged in the Complaint, and such negligence and fault is the proximate cause of any

liabilities or damages Plaintiff may incur. Accordingly, Plaintiff’s recovery, if any, should be

precluded or reduced in proportion to her negligence and fault.

                        TWELFTH AFFIRMATIVE DEFENSE

                                   (Contributory Negligence)

       Defendant is informed and believes, and upon such information and belief alleges that

Plaintiff and/or others were negligent, careless, reckless, and acted unlawfully in the use,

control, direction and application of their bodily movements and the equipment, safety devices,

and other facilities supplied to them and existing as a part of the environment, and the injuries

and damages, if any, were directly and proximately caused and contributed to by their own

negligence.

                        THIRTEENTH AFFIRMATIVE DEFENSE

                                          (Estoppel)

       The Complaint, and each and every cause of action alleged therein, is barred by the

doctrine of estoppel.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                                (Failure to Mitigate Damages)




                                               6
     BER-L-001981-20 05/27/2020 2:58:43 PM Pg 7 of 12 Trans ID: LCV2020948952
   Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 8 of 14 PageID: 22


        Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

Plaintiff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiff’s damages

bars or reduces any claims, losses, or damages.

                         FIFTEENTH AFFIRMATIVE DEFENSE

                                             (Laches)

        The Complaint, and each and every cause of action alleged therein, is barred by the

doctrine of laches.

                         SIXTEENTH AFFIRMATIVE DEFENSE

                                       (Necessary Parties)

        Plaintiff has failed to properly join all parties which are necessary or indispensable to

this action.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

                                     (Statute of Limitations)

        Plaintiff’s claims are subject to and barred by the applicable statute of limitations.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

                                      (Superseding Cause)

        The Complaint, and each and every cause of action alleged therein, is barred by the fact

that a third party’s conduct is a superseding cause of the alleged harm or injury.

                         NINETEENTH AFFIRMATIVE DEFENSE

                                    (Unforeseeable Damages)

        The Complaint, and each and every cause of action alleged therein, is barred because

Plaintiff’s alleged damages or injuries were unforeseeable at the time of the acts or omissions

asserted in the Complaint.




                                                  7
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 8 of 12 Trans ID: LCV2020948952
   Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 9 of 14 PageID: 23


                         TWENTIETH AFFIRMATIVE DEFENSE

       Defendant reserves the right to amend its answer and/or assert additional defenses

and/or supplement, alter and/or change its answer upon revelation of more definite facts and/or

further discovery.

       WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart

Inc.), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that

the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees,

costs of suit and such other relief as the Court deems just.


Dated: May 27, 2020                                  /s/ Nada M. Peters
                                                     Nada M. Peters, Esq.
                                                     D’ARCAMBAL OUSLEY & CUYLER
                                                     BURK, LLP
                                                     Four Century Drive | Suite 350
                                                     Parsippany, New Jersey 07054
                                                     Tel.: 973.734.3200
                                                     Fax: 973.734.3201
                                                     Email: npeters@darcambal.com
                                                     Attorneys for Defendant, Wal-Mart Stores
                                                     East, LP (improperly pled as Walmart Inc.)




                                                 8
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 9 of 12 Trans ID: LCV2020948952
  Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 10 of 14 PageID: 24



                                        JURY DEMAND

        Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart Inc.), hereby

demands a trial by jury on all issues triable by a jury.

Dated: May 27, 2020                                  /s/ Nada M. Peters
                                                     Nada M. Peters, Esq.
                                                     D’ARCAMBAL OUSLEY & CUYLER
                                                     BURK, LLP
                                                     Four Century Drive | Suite 350
                                                     Parsippany, New Jersey 07054
                                                     Tel.: 973.734.3200
                                                     Fax: 973.734.3201
                                                     Email: npeters@darcambal.com
                                                     Attorneys for Defendant, Wal-Mart Stores
                                                     East, LP (improperly pled as Walmart Inc.)


                           DESIGNATION OF TRIAL COUNSEL

       In accordance with Rule 4:25-4, Defendant hereby designates Nada Peters as trial

counsel in this action.



Dated: May 27, 2020                                  /s/ Nada M. Peters
                                                     Nada M. Peters, Esq.
                                                     D’ARCAMBAL OUSLEY & CUYLER
                                                     BURK, LLP
                                                     Four Century Drive | Suite 350
                                                     Parsippany, New Jersey 07054
                                                     Tel.: 973.734.3200
                                                     Fax: 973.734.3201
                                                     Email: npeters@darcambal.com
                                                     Attorneys for Defendant, Wal-Mart Stores
                                                     East, LP (improperly pled as Walmart Inc.)




                                                 9
   BER-L-001981-20 05/27/2020 2:58:43 PM Pg 10 of 12 Trans ID: LCV2020948952
  Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 11 of 14 PageID: 25


                 DEMAND FOR ANSWERS TO INTERROGATORIES

       Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart Inc.), demands that

Plaintiff provide written answers to Uniform Interrogatories as set forth in Appendix II of the

New Jersey Court Rules.

Dated: May 27, 2020                             /s/ Nada M. Peters
                                                Nada M. Peters, Esq.
                                                D’ARCAMBAL OUSLEY & CUYLER
                                                BURK, LLP
                                                Four Century Drive | Suite 350
                                                Parsippany, New Jersey 07054
                                                Tel.: 973.734.3200
                                                Fax: 973.734.3201
                                                Email: npeters@darcambal.com
                                                Attorneys for Defendant, Wal-Mart Stores
                                                East, LP (improperly pled as Walmart Inc.)




                                              10
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 11 of 12 Trans ID: LCV2020948952
  Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 12 of 14 PageID: 26


                              RULE 4:5-1 CERTIFICATION

       I hereby certify that to the best of my knowledge, information, and belief, the within

matter in controversy is not the subject of any other pending or contemplated court actions or

arbitration proceedings.

       I further certify that to the best of my knowledge, information, and belief, I am not

aware of any non-parties who should be joined in the action.

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



Dated: May 27, 2020                              /s/ Nada M. Peters
                                                 Nada M. Peters, Esq.
                                                 D’ARCAMBAL OUSLEY & CUYLER
                                                 BURK, LLP
                                                 Four Century Drive | Suite 350
                                                 Parsippany, New Jersey 07054
                                                 Tel.: 973.734.3200
                                                 Fax: 973.734.3201
                                                 Email: npeters@darcambal.com
                                                 Attorneys for Defendant, Wal-Mart Stores
                                                 East, LP (improperly pled as Walmart Inc.)




                                              11
    BER-L-001981-20 05/27/2020 2:58:43 PM Pg 12 of 12 Trans ID: LCV2020948952
  Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 13 of 14 PageID: 27


                             CERTIFICATION OF SERVICE

       I HEREBY CERTIFY that I have caused the within Answer to be electronically filed

through the Judiciary’s ECourt application with the Superior Court, Bergan County, New

Jersey, and that a copy of this pleading has been served electronically upon the following

counsel and a courtesy copy has also been submitted to counsel via E-MAIL:


                                Francesca Aiello-Nicholas, Esq.
                              Law Offices of Rosemarie Arnold
                                    1386 Palisade Avenue
                                      Fort Lee, NJ 07024
                               FNicholas@rosemariearnold.com
                                    Attorneys for Plaintiff,
                                       Jerilyn Sergeant



Dated: May 27, 2020                          /s/ Nada M. Peters
                                             Nada M. Peters, Esq.




                                              12
          BER-L-001981-20 05/27/2020 2:58:43 PM Pg 1 of 1 Trans ID: LCV2020948952
      Case 2:20-cv-07381 Document 1-2 Filed 06/17/20 Page 14 of 14 PageID: 28




                        Civil Case Information Statement
Case Details: BERGEN | Civil Part Docket# L-001981-20

Case Caption: SERGEANT JERILYN VS WALMART INC.                   Case Type: PERSONAL INJURY
Case Initiation Date: 03/24/2020                                 Document Type: Answer
Attorney Name: NADA MAALOUF PETERS                               Jury Demand: YES - 6 JURORS
Firm Name: D'ARCAMBAL OUSLEY & CUYLER BURK LLP                   Is this a professional malpractice case? NO
Address: PARSIPPANY CORPORATE CTR FOUR                           Related cases pending: NO
CENTURY DR, STE 350                                              If yes, list docket numbers:
PARSIPPANY NJ 070544663                                          Do you anticipate adding any parties (arising out of same
Phone: 9737343285                                                transaction or occurrence)? NO
Name of Party: DEFENDANT : WALMART INC.
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: JERILYN SERGEANT? NO

(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/27/2020                                                                                 /s/ NADA MAALOUF PETERS
Dated                                                                                                        Signed
